Dear Mr. Adams:
This office is in receipt of your opinion request sent via facsimile dated January 22, 1993, which has been assigned to me for research and reply. Your request raises the following issue for our review:
     "Do the Dual Officeholding and Dual Employment Laws prohibit the simultaneous holding of the position of Deputy Assessor and the office of Justice of the Peace?"
A deputy assessor holds a local full-time appointive office within a political subdivision.  See Attorney General Opinion Number 92-304, attached.  A justice of the peace holds a local elective office within a separate political subdivision.  See LSA-R.S. 42:62(9), defining "political subdivision".
The simultaneous holding of these positions violates the provisions of the Dual Officeholding and Dual Employment Laws, specifically, LSA-R.S. 42:63(D), which provides in part:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . ."  (Emphasis added).
Based on the foregoing, it is the opinion of this office that the law prohibits a deputy assessor from simultaneously holding the elected office of justice of the peace.  Should you have further inquiries in which this office may be of assistance, please call upon us.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0187E